Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-11, drawn to an auxotrophic mycobacterium comprising a mycobacterial genome in which (i) a gene encoding an enzyme essential in an arginine synthesis pathway has been fully or partially deleted and (ii) a gene encoding an enzyme essential in a methionine synthesis pathway has been fully or partially deleted.

Group II, claim(s) 12-18, and 24, drawn to a method of eliciting an immune response or a method of vaccinating a subject or a method of treating a subject for tuberculosis comprising administering to the subject the composition of claim 8.

Group III, claim(s) 12, 13 and 19-24 drawn to drawn to  a method of eliciting an immune response or a method of vaccinating a subject or a method of treating a subject for cancer comprising administering to the subject the composition of claim 8.

Group IV, claim(s) 25, 27 and 28 drawn to a method of determining the efficacy of a candidate tuberculosis vaccine, comprising administering the candidate tuberculosis vaccine to an animal which has been infected with the auxotrophic mycobacterium of claim 1.

.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of an auxotrophic mycobacterium comprising a mycobacterial genome in which (i) a gene encoding an enzyme essential in an arginine synthesis pathway has been fully or partially deleted and (ii) a gene encoding an enzyme essential in a methionine synthesis pathway has been fully or partially deleted, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of "Rational Design of Biosafety Level 2-Approved, Multidrug-Resistant Strains of Mycobacterium tuberculosis through Nutrient Auxotrophy” by Vilcheze et al. (hereinafter "Vilcheze" cited in IDS) in view of US 2018/0155711 A1 to The Regents Of The University Of California (hereinafter “Univ California’ cited in IDS).
  Vilcheze teaches an auxotrophic mycobacterium comprising a mycobacterial genome in which (i) a gene encoding an enzyme essential in an arginine synthesis pathway has been fully or partially deleted (abstract, "We reasoned that auxotrophic MDR mutants of M. tuberculosis would provide a safe means for studying MDR M. tuberculosis without the need for a biosafety level 3 (BSL3) laboratory"; IMPORTANCE, “These strains originate from a double auxotrophic M. tuberculosis strain, H37Rv, which was reclassified as a BSL2 strain based on its lack of lethality in immunocompromised and immunocompetent mice. A third auxotrophy (methionine or arginine) was introduced via deletion of metA or argB, respectively, since M. tuberculosis ΔmetA and M. tuberculosis ΔargB are unable to survive amino acid 
Vilcheze does not specifically teaches an auxotrophic mycobacterium comprising a mycobacterial genome in which a gene encoding an enzyme essential in an arginine synthesis pathway and a gene encoding an enzyme essential in an methionine synthesis pathway. 
Univ California teaches an auxotrophic mycobacterium comprising more than one mutation in essential genes which can be used to confine genetically modified organisms in the systems (para [0012], “ligand-dependent synthetic auxotroph organisms that are engineered to depend on at least one particular ligand molecule for their viability. Generating ligand-dependence in an essential gene results in an organism requiring that ligand to survive. This is a simple approach for developing synthetic auxotrophs...... They can also be used in a biocontainment strategy by confining genetically modified organisms to the lab or industrial scale systems"). 
Given that auxotrophic organisms depend on several essential genes have less escape frequencies (Univ California, para [0020], "Synthetic auxotrophs with several essential genes that are dependent on a single ligand can be designed that will exhibit exceptionally small escape frequencies that are reduced by the number of essential genes .

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645